DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12/11/2020 does not place the application in condition for allowance.
	The previous rejections under 112(b) are withdrawn due to Applicant’s amendment.
The previous art rejections are withdrawn due to Applicant’s amendment.
	New rejections follow.

Election/Restrictions
Newly submitted claim 25 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim seems to read on the embodiment of Figs. 10A, 10B of the instant drawings, which reads on the species B2 which was not elected in the response filed 9/29/2020. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 25 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 7 objected to because of the following informalities:  the claim recites “an end of the first conductive cross rail members”, which is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 7-9, 22 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub 2020/0313605 to Diesta.
	Regarding claims 1, 2, 5, and 7-9 Diesta teaches an apparatus comprising
a conductive frame 5 (Fig. 1, ¶0033) configured to receive a perimeter of a backside of a photovoltaic (PV) laminate 3 (Figs. 2, 6, ¶0081, 0082), the conductive frame comprising a plurality of individual frame members 19 (Fig. 3, ¶0085, 0091), the frame members of the plurality defining a border of the conductive frame (¶0086-0088)
a first frame member 19 of the plurality of frame members (e. g. left frame member 19 identified in Marked-up Fig. 1 below) comprising a length (equivalent to “Module Length” labeled in Marked-up Fig. 1), and a wall with an inwardly facing surface (surface of wall identified in Marked-up Fig. 6 below)
a second frame member 19 of the plurality of frame members (e.g. right frame member 19 identified in Marked-up Fig. 1 below) comprising a length (equivalent to “Module Length” labeled in Marked-up Fig. 1) and a wall with an inwardly facing surface (a skilled artisan would understand that the second frame member would have a wall with an inwardly facing surface that is effectively a mirror image of that shown in Marked-up Fig. 6 below)
a first conductive cross rail member 7 (Figs. 4, 5, 7, ¶0046, 0049, 0050, 0089, 0090)
the first conductive cross rail member 7 positioned at least partially between the inwardly facing surface of the first frame member and the inwardly facing surface of the second frame member (Marked-up Fig. 6 illustrates the configurational relationship between conductive cross rail member and the exemplary inwardly facing surface of frame members)
the first conductive cross rail member 7 positioned so as not to be collinear with the first frame member or the second frame member (member 7 is perpendicular to the identified first and second conductive cross rail members in Marked-up Fig. 1 below)
the first conductive cross rail member configured to provide structural rigidity to the conductive frame 5 (¶0101)
[AltContent: rect][AltContent: textbox (gap)][AltContent: arrow][AltContent: textbox (second frame member)][AltContent: arrow][AltContent: textbox (first frame member)][AltContent: arrow]
    PNG
    media_image1.png
    830
    590
    media_image1.png
    Greyscale

[AltContent: textbox (inwardly facing surface of wall)][AltContent: arrow]
    PNG
    media_image2.png
    360
    506
    media_image2.png
    Greyscale

a first coupler 35/37/43, the first coupler having a first projection 43 (Fig. 5, ¶0093, 0094) and a second projection 35/37 (Figs. 4a, 4b, ¶0089, 0090), wherein the first projection is spaced apart from the second projection (in an up-down direction of Fig. 5, analogous to the up-down direction of Marked-up Fig. 6), wherein the first projection is non-colinear with the second projection (projection 35/37 is oriented substantially in a left-right direction of Figs. 4, 6, analogous to lower left-upper right direction of Fig. 5; projection 43 is oriented substantially in an upper left-lower right direction in Fig. 5, analogous to in-out of page in Fig. 6), wherein the first projection is aligned along the length of the first frame member 19 and is coupled to the first frame member (the text recites that element 43 is in electrical and mechanical contact with frame member 19), and wherein the second projection is aligned along the length of the first conductive cross rail member and is coupled to the conductive cross rail member (the text recites that 35/37 is adhered to cross rail member 7)
wherein the first coupler 35/37/43 comprises a grounding coupler (element 43 comprises elements which produce a shared electrical ground between frame 5 and conductive cross rail member 7) having a first section 45 to insert into an opening in the first frame member (¶0094 describes how section 45 scratches a surface of member 19, therefore forming an opening in the shape of the section) and a second section to mate with an end of the first conductive cross rail member 7 (a section of 43 curves around the edge of member 7 at an end of that member, best seen in Fig. 5) to ground the first conductive cross rail member to the first frame member.
Per claim 2, Diesta teaches the limitations of claim 1. Diesta teaches a second coupler 35/37/43 (a skilled artisan would understand that each member 7 has couplers at each end, each end coupled to the first frame member or the second frame member) having a first projection 43 and a second projection 37/43 (directly analogous to those defined for the first coupler above), wherein the first projection is non-colinear with the second projection, wherein the first projection is positioned along a length of the second frame member 19 and coupled to the second frame member, wherein the second projection is positioned along the length of the first conductive cross rail member 7 and coupled to the first conductive cross rail member.
Per claim 5, Diesta teaches the limitations of claim 1. Diesta teaches that the plurality of frame members 19 define a border of the conductive frame 5 and the plurality of frame members comprise a gap between at least two frame members of the plurality (Marked-up Fig. 1 illustrates a gap between the first and second frame members of the plurality).
Per claim 7, Diesta teaches the limitations of claim 1. The second projection 35/37 of the first coupler 35/37/43 defines a linearly extending space identified in the plan view of Marked-up Fig. 1 by the dotted rectangle, the linear extending space is further defined by an end of the first conductive cross rail member (an end of an element 7 forms a corner of the space) and a portion of the conductive frame 5 (up-down extending portions of the conductive frame 5 forms left and right borders of the space).
The limitation that the linearly extending space is a cabling channel is an intended use limitation. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. It is clear that this space can accommodate cabling, as cables associated with boxes 8 are present within it (¶0079).
	Per claim 8, Diesta teaches the limitations of claim 1. A most conductive path between the first conductive cross rail member 7 and the conductive frame 5 includes the grounding coupler (the cited passages and reasoning above establish that the first section 45 provides electrical connection between the member 7 and frame 5).
	Per claim 9, Diesta teaches the limitations of claim 8. The apparatus further comprises a second conductive cross rail member 7 (two members 7 are present in the plan view of Marked-up Fig. 1), the second conductive cross rail member is positioned within the border defined by the conductive frame 5, the second conductive cross rail member is positioned so as not to be colinear with the first frame member or the second frame member (the member 7 which is not the first conductive cross rail member is perpendicular to the identified first and second frame members above), and the second conductive cross rail member is configured to provide structural rigidity to the conductive frame (see previously cited passages and reasoning). The most conductive path between the first and the second conductive cross rail member 7 and the conductive frame 5 includes the same grounding coupler (the grounding coupler defined above provides an electrical connection between the first conductive cross rail member and the conductive frame; therefore the most conductive path includes the frame, the first conductive cross rail member, and the grounding coupler; the second conductive cross rail member is also electrically connected to the conductive frame through a grounding coupler; therefore the most conductive path also includes the second conductive cross rail member, the first conductive cross rail member, the conductive frame, and the grounding coupler).
	Regarding claims 22 and 24, Diesta teaches a photovoltaic apparatus comprising
a conductive frame 5 (Fig. 1, ¶0033) configured to receive a perimeter of a backside of a photovoltaic (PV) laminate 3 (Figs. 2, 6, ¶0081, 0082), the conductive frame comprising a plurality of frame sections 19 (Fig. 3, ¶0085, 0091), the frame sections of the plurality defining a border of the conductive frame (¶0086-0088)
a first frame section 19 of the plurality of frame sections (e. g. left frame section 19 identified in Marked-up Fig. 1 below) comprising a length (equivalent to “Module Length” labeled in Marked-up Fig. 1), and a wall with an inwardly facing surface (surface of wall identified in Marked-up Fig. 6 below)
a second frame section 19 of the plurality of frame sections (e.g. right frame section 19 identified in Marked-up Fig. 1 below) comprising a length (equivalent to “Module Length” labeled in Marked-up Fig. 1) and a wall with an inwardly facing surface (a skilled artisan would understand that the second frame section would have a wall with an inwardly facing surface that is effectively a mirror image of that shown in Marked-up Fig. 6 below)
a first conductive cross rail member 7 (Figs. 4, 5, 7, ¶0046, 0049, 0050, 0089, 0090)
the first conductive cross rail member 7 positioned within the border defined by the conductive frame 5 and oriented between the inwardly facing surface of the first frame section and the inwardly facing surface of the second frame section (Marked-up Fig. 6 illustrates the configurational relationship between conductive cross rail member and the exemplary inwardly facing surface of frame sections)
the first conductive cross rail member configured to provide structural rigidity to the conductive frame 5 (¶0101)
[AltContent: textbox (second frame section)][AltContent: arrow][AltContent: textbox (first frame section)][AltContent: arrow]
    PNG
    media_image1.png
    830
    590
    media_image1.png
    Greyscale

[AltContent: textbox (inwardly facing surface of wall)][AltContent: arrow]
    PNG
    media_image2.png
    360
    506
    media_image2.png
    Greyscale

a first coupler 35/37/43, the first coupler having a first projection 43 (Fig. 5, ¶0093, 0094) and a second projection 35/37 (Figs. 4a, 4b, ¶0089, 0090), wherein the first projection is non-colinear with the second projection (projection 35/37 is oriented substantially in a left-right direction of Figs. 4, 6, analogous to lower left-upper right direction of Fig. 5; projection 43 is oriented substantially in an upper left-lower right direction in Fig. 5, analogous to in-out of page in Fig. 6), wherein the first projection is positioned along the length of the first frame section 19 and is coupled to the first frame section (the text recites that element 43 is in electrical and mechanical contact with frame section 19), and wherein the second projection is positioned along the length of the first conductive cross rail member and is coupled to the conductive cross rail member (the text recites that 35/37 is adhered to cross rail member 7).
Per claim 24, Diesta teaches the limitations of claim 22. The first coupler 35/37/43 comprises a grounding coupler (element 43 comprises elements which produce a shared electrical ground between frame 5 and conductive cross rail member 7) having a first section 45 to insert into an opening in the conductive frame 5 (¶0094 describes how section 45 scratches a surface of member 19, therefore forming an opening in the shape of the section 45) and a second section to mate with an end of the first conductive cross rail member 7 (a section of 43 curves around the edge of member 7 at an end of that member, best seen in Fig. 5) to ground the first conductive cross rail member to the conductive frame.
Each section of the grounding coupler fits in a corresponding opening due to its shape. Therefore the sections of the grounding coupler read on first and second keyed sections.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diesta.
Regarding claim 6, the rejection of this claim relies upon a different embodiment of Diesta than relied upon in the rejection of claim 1 above. Diesta teaches an apparatus comprising
a conductive frame 5 (Fig. 1, ¶0033) configured to receive a perimeter of a backside of a photovoltaic (PV) laminate 3 (Figs. 2, 9, ¶0081, 0082, 0096-0098), the conductive frame comprising a plurality of individual frame members 19 (Fig. 3, ¶0085, 0091), the frame members of the plurality defining a border of the conductive frame (¶0086-0088)
a first frame member 19 of the plurality of frame members (e. g. left frame member 19 identified in Marked-up Fig. 1 below) comprising a length (equivalent to “Module Length” labeled in Marked-up Fig. 1), and a wall 29 with an inwardly facing surface (wall 29 has a through hole which receives element 49; the element 49 makes contact with the inward facing surface of this through hole; see Marked-up Fig. 9 below)
a second frame member 19 of the plurality of frame members (e.g. right frame member 19 identified in Marked-up Fig. 1 below) comprising a length (equivalent to “Module Length” labeled in Marked-up Fig. 1) and a wall 29 with an inwardly facing surface (a skilled artisan would understand that the second frame member would have a wall with an inwardly facing surface that is effectively a mirror image of that shown in Marked-up Fig. 9 below)
a first conductive cross rail member 7 (Figs. 8, 9, ¶0046, 0049, 0050)
the first conductive cross rail member 7 positioned at least partially between the inwardly facing surface of the first frame member and the inwardly facing surface of the second frame member (element 7 extends laterally in the left-right direction of Fig. 9; the inwardly facing surfaces of the first and second frame members are separated in the same lateral direction; a substantial part of member 7 is between the inwardly facing surfaces)
the first conductive cross rail member 7 positioned so as not to be collinear with the first frame member or the second frame member (member 7 is perpendicular to the identified first and second conductive cross rail members in Marked-up Fig. 1 below)
the first conductive cross rail member configured to provide structural rigidity to the conductive frame 5 (¶0101)
[AltContent: rect][AltContent: textbox (gap)][AltContent: arrow][AltContent: textbox (second frame member)][AltContent: arrow][AltContent: textbox (first frame member)][AltContent: arrow]
    PNG
    media_image1.png
    830
    590
    media_image1.png
    Greyscale


[AltContent: textbox (inwardly facing surface of wall)][AltContent: arrow]
    PNG
    media_image3.png
    402
    410
    media_image3.png
    Greyscale

a first coupler 43’/49, the first coupler having a first projection 49, wherein the first projection is aligned along the length of the first frame member 19 and is coupled to the first frame member (the text recites that element 43’ is in electrical and mechanical contact with frame member 19) 
wherein the first coupler 43’/49 comprises a grounding coupler (element 49 comprises elements which produce a shared electrical ground between frame 5 and conductive cross rail member 7) having a first section to insert into an opening in the first frame member (a lower part of 49 in Marked-up Fig. 9 above passes through an opening in member 19) and a second section to mate with an end of the first conductive cross rail member 7 (an upper part of 49 terminates in an opening in the member 7) to ground the first conductive cross rail member to the first frame member.
The embodiment of Fig. 9 does not explicitly show that the first coupler has a second projection. Another embodiment taught by Diesta teaches that a similar first coupler (35/37/43 of Figs. 4-6) can comprise a second projection (35/37; Figs. 4a, 4b, ¶0089, 0090), that is non-colinear and spaced apart with an analogous first projection (43; projection 35/37 is oriented substantially in a left-right direction of Figs. 4, 6, analogous to lower left-upper right direction of Fig. 5; projection 43 is oriented substantially in an upper left-lower right direction in Fig. 5, analogous to in-out of page in Fig. 6, similar to projection 43’ of Figs. 8, 9), wherein the second projection is positioned along the length of the first conductive cross rail member and is coupled to the conductive cross rail member (the text recites that 35/37 is adhered to cross rail member 7). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a second projection in the first coupler, the second projection non-colinear with and spaced apart from the first projection and aligned along the length of and coupled to the first conductive cross rail member in order to precisely determine the spacing of the first conductive cross rail member and the PV laminate.
Per claim 6, an end of the conductive cross rail member 7 makes electrical contact with an outside surface of the first frame member (through mutual contact with element 43’; see Marked-up Fig. 9 above), wherein the outside surface of the first frame member has greater electrical resistivity than the inwardly facing surface of the first frame member (¶0049, 0050, 0052), and wherein the first section of the first coupler 43’/49 makes physical contact with the inwardly facing surface of the first frame member (¶0096, 0100).   
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diesta.
Regarding claim 23, the rejection of this claim relies upon a different embodiment of Diesta than relied upon in the rejection of claim 22 above. Diesta teaches a photovoltaic apparatus comprising
a conductive frame 5 (Fig. 1, ¶0033) configured to receive a perimeter of a backside of a photovoltaic (PV) laminate 3 (Figs. 2, 9, ¶0081, 0082, 0096-0098), the conductive frame comprising a plurality of frame sections 19 (Fig. 3, ¶0085, 0091), the frame sections of the plurality defining a border of the conductive frame (¶0086-0088)
a first frame section 19 of the plurality of sections (e. g. left frame section 19 identified in Marked-up Fig. 1 below) comprising a length (equivalent to “Module Length” labeled in Marked-up Fig. 1), and a wall 29 with an inwardly facing surface (wall 29 has a through hole which receives element 49; the element 49 makes contact with the inward facing surface of this through hole; see Marked-up Fig. 9 below)
a second frame section 19 of the plurality of frame sections (e.g. right frame second 19 identified in Marked-up Fig. 1 below) comprising a length (equivalent to “Module Length” labeled in Marked-up Fig. 1) and a wall 29 with an inwardly facing surface (a skilled artisan would understand that the second frame section would have a wall with an inwardly facing surface that is effectively a mirror image of that shown in Marked-up Fig. 9 below)
a first conductive cross rail member 7 (Figs. 8, 9, ¶0046, 0049, 0050)
the first conductive cross rail member 7 positioned within the border defined by the conductive frame 5 and oriented between the inwardly facing surface of the first frame section and the inwardly facing surface of the second frame section (element 7 extends laterally in the left-right direction of Fig. 9; the inwardly facing surfaces of the first and second frame sections are separated in the same lateral direction; a substantial part of member 7 is between the inwardly facing surfaces)
the first conductive cross rail member configured to provide structural rigidity to the conductive frame 5 (¶0101)
[AltContent: textbox (second frame section)][AltContent: arrow][AltContent: textbox (first frame section)][AltContent: arrow]
    PNG
    media_image1.png
    830
    590
    media_image1.png
    Greyscale


[AltContent: textbox (inwardly facing surface of wall)][AltContent: arrow]
    PNG
    media_image3.png
    402
    410
    media_image3.png
    Greyscale

a first coupler 43’/49, the first coupler having a first projection 49, wherein the first projection is positioned along the length of the first frame section 19 and is coupled to the first frame section (the text recites that element 43’ is in electrical and mechanical contact with frame member 19)
wherein the wall 29 of the first frame section 29 has an opening through the wall, and the first coupler 43’/49 is sized to pass through the opening in the wall of the first frame section (a lower part of 49 in Marked-up Fig. 9 above passes through an opening in member 19; ¶0045, 0050, 0052, 0096, 0100). 
The embodiment of Fig. 9 does not explicitly show that the first coupler has a second projection. Another embodiment taught by Diesta teaches that a similar first coupler (35/37/43 of Figs. 4-6) can comprise a second projection (35/37; Figs. 4a, 4b, ¶0089, 0090), that is non-colinear with an analogous first projection (43; projection 35/37 is oriented substantially in a left-right direction of Figs. 4, 6, analogous to lower left-upper right direction of Fig. 5; projection 43 is oriented substantially in an upper left-lower right direction in Fig. 5, analogous to in-out of page in Fig. 6, similar to projection 43’ of Figs. 8, 9), wherein the second projection is positioned along the length of the first conductive cross rail member and is coupled to the conductive cross rail member (the text recites that 35/37 is adhered to cross rail member 7). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a second projection in the first coupler, the second projection non-colinear with and spaced apart from the first projection and aligned along the length of and coupled to the first conductive cross rail member in order to precisely determine the spacing of the first conductive cross rail member and the PV laminate.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diesta as applied to claim 1 above, and further in view of US PGPub 2011/02265335 to Naitoh (of record).
Regarding claims 3 and 4, Diesta teaches the limitations of claim 1. Marked-up Fig. 6 directly below identifies a side of the first conductive cross rail member by a dotted black line, and a side of the conductive frame 5 to receive a perimeter of a backside of the photovoltaic (PV) laminate by a solid black line. It is not clear that the two sides are in a same plane, due to a thickness of the second projection 35/37 and the first projection 43. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the sides in the same plane, as another embodiment of Diesta, as it would have merely required a change in the size of a thickness dimension of one of or both of these elements. The  size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
Alternatively, Naitoh illustrates an apparatus having a conductive cross rail member (element 30 of Marked-up Fig. 12 below) arranged in a similar relationship with a conductive frame (10), wherein a similar side of the analogous conductive cross rail member is arranged in a same plane (as denoted by the dashed black line in Marked-up Fig. 12) as a similar side of the analogous conductive frame so that adhesive (71, 40) with the same thickness and electrical properties to both sides (¶0088-0090). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the side of the first conductive cross rail member to be in the same plane as the side of the conductive frame so that a common adhesive can be used on both sides.

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    360
    506
    media_image2.png
    Greyscale

[AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    606
    541
    media_image4.png
    Greyscale

Diesta teaches that an opposite side of the first conductive cross rail member (denoted by dotted grey line in Marked-up Fig. 6 directly above) not arranged in a same plane as an opposite side of the conductive frame (solid grey line). Naitoh teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form similar sides (commonly denoted by dotted grey line in Marked-up Fig. 12 above) to be in the same plane because such a cross rail member has additional reinforcing properties (Fig. 8, ¶0079-0081).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diesta as applied to claim 1 above, and further in view of JP09-148612 to Watanabe (of record, machine translation relied upon herein).
Regarding claim 10, Diesta teaches the limitations of claim 1. The frame members of the plurality define a continuous border of the conductive frame 5, which is double walled (see previously cited Figs., passages and reasoning). Diesta does not teach that the first conductive cross rail member is single walled. Watanabe teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a cross member to be single walled, as it is a known alternative to a double walled cross member (compare element 15 of Fig. 3 to element 15’ of Fig. 6, for instance).

Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2008/0172955 to McClintock, and further in view of US PGPub 2015/0357964 to McPheeters.
Regarding claims 11-16, McClintock teaches a photovoltaic (PV) module comprising
a PV laminate 770 (Marked-up Fig. 7B below) having a front side (visible in Fig. 7B), a back side (obscured in Fig. 7B, similar to that seen in Fig. 7A), a perimeter (outlined in dotted grey rectangle in Marked-up Fig. 7B), a plurality of perimeter sides (each line of the rectangle is a perimeter side), and a plurality of solar cells between the front side and the back side (¶0084)
a frame 710/720/730/740, wherein the perimeter of the PV laminate 770 is mounted on the frame (¶0086, 0097), the frame comprising a plurality of separate individual coupled frame members 710, 720, 730, 740, the frame underlying each perimeter side of the PV laminate (¶0098)
a cross rail assembly 755 to provide structural rigidity to the PV laminate 770 and the frame 710/720/730/740, the cross rail assembly extending from a first member 710 of the frame to a second member 740 of the frame, the first member of the frame being non-colinear with the second member of the frame (members 710 and 740 are L-shaped and mirror images, and therefore necessarily cannot be co-linear; also, a portion of L-shaped elements 710 and 740 extend primarily in the upper left-lower right direction of Fig. 7B, and are therefore not along the same line), the cross rail assembly having a first side supporting a back side of the PV laminate and a second opposite side to make contact with one or more mounting rails (Fig. 5, ¶0094; also see Figs. 21, 29, 30, 44, ¶0141, 0149, 0150, 0183, 0184).
The cross rail assembly 755, the first and second member of the frame 710, 740, and the back side of the PV laminate 770 form a volume between them. The limitation that the volume is a cabling gap is an intended use limitation. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. It is clear that this space can accommodate cabling, as conduits for passing cables in and out of the volume are present adjacent the volume (¶0086, 0090, 0099).


[AltContent: oval][AltContent: connector][AltContent: connector] 
    PNG
    media_image5.png
    647
    516
    media_image5.png
    Greyscale

McClintock does not specifically teach that the plurality of solar cells of the PV laminate are encapsulated between the front side and the back side. McPheeters teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to encapsulate the plurality of solar cells between the front side and the back side in order to bond them to the front side and the back side (¶0051).
McClintock does not specifically teach that the cross rail assembly is non-conductive. However, McClintock elsewhere teaches that the material of the cross rail assembly may be wood, which would be understood by a person having ordinary skill in the art to be non-conductive, or plastic (¶0134). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the cross rail assembly of wood, so that it is a non-conductive cross rail assembly, because it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Alternatively, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the cross rail assembly as a non-conductive cross rail assembly made of plastic as such a material does not require grounding (¶0029, 0041 of McPheeters).
McClintock clearly teaches that the back side of the PV laminate 770 is supported by a first side of the cross rail assembly 755, but does not specifically teach that the first side is adhered to the back side of the PV laminate. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art, however, to adhere the sides together because doing so is a conventional method of spatially fixing PV laminates to underlying supporting elements (¶0029, 0032, 0050). 
Per claim 12, modified-McClintock teaches the limitations of claim 11. The volume which functions as a cabling gap is defined in a region by an end of an elongated member 785 of the non-conductive cross rail assembly 755 (overlaid in black in Marked-up Fig. 7B, also see Fig. 7C), wherein the elongated member is non-parallel and non-orthogonal with the first and second members 710, 740 of the frame (the elongated member 785 is trapezoidal, and necessarily cannot be parallel or orthogonal with the L-shaped members 710, 740; further the external boundaries of the elongated member 785 are at neither a 0 or 90 degree angle with the L-shaped members 710, 740).
Per claim 13, modified-McClintock teaches the limitations of claim 11.The non-conductive cross rail assembly 755 includes a core centered, in the lower left-upper right direction, on a center of the backside of the PV laminate 770 (slot-shaped element encircled in Marked-up Fig. 7B and shown best in Fig. 7C, similar to element 340 of Fig. 3, ¶0090). The core is oval-shaped, and therefore can be interpreted as a round core within the broadest reasonable interpretation. However, if it can be shown that “round” must be interpreted to mean “circular”, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the core as a round core because it would have merely required the change of shape of the core functioned for the passage of wires and fluid to a circle. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Per claim 14, modified-McClintock teaches the limitations of claim 11. The non-conductive cross rail assembly 755 includes four projections 785 extending from a core (slot-shaped element encircled in Marked-up Fig. 7B and shown best in Fig. 7C, similar to element 340 of Fig. 3, ¶0090). The core is oval-shaped, and therefore can be interpreted as a round core within the broadest reasonable interpretation. However, if it can be shown that “round” must be interpreted to mean “circular”, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the core as a round core because it would have merely required the change of shape of the core functioned for the passage of wires and fluid to a circle. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Per claim 15, modified-McClintock teaches the limitations of claim 11. The non-conductive cross rail assembly 755 includes a first elongated projection 785 and a second elongated projection 785 (for instance, the projection 785 overlaid with black lines in Marked-up Fig. 7B and any other projection 785 integral with element 755). The elongated projection 785 is trapezoidal, and necessarily cannot be parallel with the second elongated projection; further the external boundaries of the elongated projection 785 are non-parallel with most of the other edges of the second elongated projection.
Per claim 16, modified-McClintock teaches the limitations of claim 11. The non-conductive cross rail assembly 755, the corresponding portion of the frame 710/720/730/740, and a corresponding portion of the back side of the PV laminate 770 define a volume. It is clear that this space can accommodate cabling, as conduits for passing cables in and out of the volume are present adjacent the volume (¶0086, 0090, 0099), and further teaches that the electrical portions of the module can be electrically connected to a junction box or inverter (¶0113, 0114, 0120), but do not specifically teach that the volume includes a microinverter or junction box. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a junction box and associated cabling in the volume, as McPheeters teaches that it is conventional to include a junction box (element 110 of Fig. 17) in the volume defined by a frame (1705) and additional rail assemblies (170x, ¶0061, 0062). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726